Name: Commission Regulation (EEC) No 1656/85 of 18 June 1985 amending Regulation (EEC) No 1176/85 increasing to 115 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 6. 85 Official Journal of the European Communities No L 159/41 COMMISSION REGULATION (EEC) No 1656/85 of 18 June 1985 amending Regulation (EEC) No 1176/85 increasing to 115 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, -Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 1 176/85 (4) opened a standing invitation to tender for the export of 65 000 tonnes of barley held by the French intervention agency ; whereas, in a communi ­ cation of 13 June 1985, France informed the Commis ­ sion of the intention of its intervention agency to increase by 50 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 115 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 1176/85 must therefore be amended ; Whereas the last partial invitation to tender under Regulation (EEC) No 1176/85 should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1176/85 is hereby replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 1 1 5 000 tonnes of barley to be exported to all third countries. 2 . The regions in which the 115 000 tonnes of barley are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 1176/85 is replaced by the Annex hereto. Article 3 Article 4 (3) of Regulation (EEC) No 1176/85 is hereby replaced by the following : '3 . The last partial invitation to tender shall expire on 10 July 1985.' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 122, 7. 5 . 1985, p. 11 . No L 159/42 Official Journal of the European Communities 19. 6. 85 ANNEX ANNEX I (tonnes) Place of storage Quantity Nancy ' 18 600 Orleans 29 000 Toulouse 3 600 Amiens 3 000 Chalons-sur-Marne 35 400 Dijon 8 500 Bordeaux 4 500 Lille 7 000 Poitiers 5 400'